Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1, step a does not appear to have an active step. It’s not clear what’s actually being prepared or if this is merely a planning stage. 
	Claim 1, steps c, d, and e are in passive tense, which can cause confusion. It is proposed that these claims be rewritten for clarity. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, applicant needs to specifically define the term DSX. DSX commonly stands for direct solvent extraction but in applicant’s specification DSX is defined alternatively as “Boleo cobalt/zinc solvent extraction” and “synergistic solvent extraction.” Please clarify which of these is the actual definition for the current disclosure. It is not clear if cobalt and zinc must be extracted in this claimed process.
	Applicant has in claim 1 an extractant, a diluent, an organic phase solvent and a DSX solvent. It appears that the DSX solvent is made up of the extractant and diluent. It is unclear how the organic phase solvent is involved or if this term overlaps one of these organic phases. 

	In claim 1, step c) applicant claims separation of an aqueous phase  but there is no indication where this phase came from. Further, it appears that applicant is claiming that separating and using a settler are how the pH is measured. 
	In claim 1, step e “the manganese and “the extracted metal” have no antecedent basis. 
	In claim 3, applicant claims “the zinc sulfate stripping solution” but in claim 1 this solution is called a zinc sulfate scrubbing solution. 
	In claim 4, applicant claims that soda ash is used in step c) but claim 1 discusses soda ash in step d). The measuring pH step is step c), not b) as claimed. 
	In claim 3, it is unclear how zinc sulfate is dry and put in a dryer when it is used in solution in step 3 of claim 1. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is not clear what claim 4 adds to the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 2, 4 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. US 2021/0024369 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘369 claim a method for inhibiting extractant degradation that include preparing the solvent, extracting metal, and scrubbing. The pH is adjusted using soda ash and sulfuric acid. Claim 6 teaches adjusting the concentration of zinc. Claim 3 teaches the solvent of claim 5. ‘369 teaches that cadmium is a known impurity that can decompose an extractant. Because ‘369 teaches that cadmium is undesirable and that the pH of the solution should be adjusted as part of a process for inhibiting extractant degradation, it would have been obvious to one of ordinary skill in the art at the time of the invention to experiment routinely and reach the claimed pH limitations with an expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. US 2021/0024369 A1 in view of US 2021/0024366 A1. ‘369 does not teach the stirrer reaction tank but it would have been obvious to use the tank as taught in the same process in ‘366 with an expectation of success because the identical ends are sought in ‘366 as in ‘369 and the current claims. 
‘366 teaches that zinc sulfate is dry and added to solution. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732